1                                                                          FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON


2                                                                 Jan 31, 2020
                                                                      SEAN F. MCAVOY, CLERK
3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     LANCE A. THOMASON,                         No. 2:19-cv-00265-SMJ
5
                              Plaintiff,
6                                               ORDER DISMISSING
                 v.                             COMPLAINT
7
     STATE OF WASHINGTON,
8    COUNTY OF SPOKANE and
     SUPERIOR COURTS,
9
                              Defendants.
10

11         By Order filed October 23, 2019, the Court advised Plaintiff, a pretrial

12   detainee at the Spokane County Detention Services, of the deficiencies of his

13   complaint and directed him to amend or voluntarily dismiss within sixty days. ECF

14   No. 10. Plaintiff is proceeding pro se and in forma pauperis. Defendants have not

15   been served. The Court cautioned Plaintiff that if he failed to comply with the

16   directives in the order, the Court would dismiss his complaint seeking monetary

17   damages for alleged double jeopardy and speedy trial violations. As of the date of

18   this Order, Defendant has not filed any response.

19

20



     ORDER DISMISSING COMPLAINT – 1
1          Specifically, Plaintiff failed to name as Defendants persons who are

2    amenable to suit under 42 U.S.C. § 1983. See Will v. Mich. Dept. of State Police,

3    491 U.S. 58, 70–71 (1989); Groten v. California, 251 F.3d 844, 851 (9th Cir. 2001);

4    Greater Los Angeles Council on Deafness, Inc. v. Zolin, 812 F.2d 1103, 1110 (9th

5    Cir. 1987) (concluding a suit against a superior court is a suit against a state, which

6    is barred by Eleventh Amendment immunity); cf. Hyland v. Wonder, 117 F.3d 405,

7    413 (9th Cir. 1997) (describing superior court judges as state agents or employees).

8    He also failed to allege the County of Spokane engaged in a pattern or practice that

9    resulted in the deprivation of his constitutional rights. Monell v. N.Y.C. Dep’t of

10   Soc. Servs., 436 U.S. 658, 690 (1978).

11         Furthermore, the Younger abstention doctrine forbids federal courts from

12   enjoining pending state criminal proceedings, absent extraordinary circumstances

13   not presented here. See Younger v. Harris, 401 U.S. 37, 53–54 (1971); Kenneally v.

14   Lungren, 967 F.2d 329, 331 (9th Cir. 1992). Plaintiff did not comply with the

15   Court’s Order and has filed nothing further in this action.

16         Therefore, for the reasons set forth above and in the Order to Amend or

17   Voluntarily Dismiss, ECF No. 10, the complaint is subject to dismissal for failure

18   to state a claim upon which relief may be granted under 28 U.S.C. §§ 1915A(b)(1)

19   and 1915(e)(2).

20



     ORDER DISMISSING COMPLAINT – 2
1          Accordingly, IT IS HEREBY ORDERED:

2          1.     The Complaint, ECF No. 1, is DISMISSED WITHOUT

3                 PREJUDICE to Plaintiff pursuing available state court remedies.

4          2.     Based on the Court’s reading of Washington v. Los Angeles County

5                 Sheriff’s Department, 833 F.3d 1048 (9th Cir. 2016), this dismissal

6                 will NOT count as a “strike” under 28 U.S.C. § 1915(g).

7          3.     The Clerk’s Office is directed to ENTER JUDGMENT and CLOSE

8                 this file.

9          4.     The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any

10                appeal of this Order would not be taken in good faith.

11         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

12   provide a copy to pro se Plaintiff at his last known address.

13         DATED this 31st day of January 2020.

14                       _________________________
                         SALVADOR MENDOZA, JR.
15                       United States District Judge

16

17

18

19

20



     ORDER DISMISSING COMPLAINT – 3
